FILED
                                                         OCTOBER 17, 2019
                                                     In the Office of the Clerk of Court
                                                    WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Postsentence Review of     )          No. 36494-1-III
                                                )
TRACEY JANE JEAKINS                             )          UNPUBLISHED OPINION
                                                )

       PENNELL, A.C.J. — On September 19, 2018, Tracey Jane Jeakins pleaded guilty

in Spokane County Superior Court to possession of a stolen motor vehicle. The superior

court sentenced Ms. Jeakins that same day, and exercised its authority to impose a first-

time offender waiver under RCW 9.94A.650. Because of an error in the judgment and

sentence, the Department of Corrections (DOC) filed a postsentence petition for review

under RCW 9.94A.585(7) and RAP 16.18.
No. 36494-1-III
In re Postsentence Review of Jeakins




                                FACTS AND ANALYSIS

       At the time of Ms. Jeakins’s sentencing, the superior court also imposed several

conditions of community custody. However, the court did not specify the length of

community custody being imposed. The failure to specify a period of community custody

under RCW 9.94A.650(3) constituted an error of law. State v. Broadaway, 133 Wn.2d

118, 136, 942 P.2d 363 (1997).

       When the DOC identifies a legal error in a judgment and sentence, it has 90 days

from the date in which it receives the judgment and sentence to file a petition for review

of the sentence with this court. RCW 9.94A.585(7); RAP 16.18(a)-(b). Prior to filing its

petition, the DOC must certify that “all reasonable efforts to resolve the dispute at the

superior court level have been exhausted.” RCW 9.94A.585(7).

       In the present case, on October 15, 2018, approximately one month following

sentencing, the DOC sent an e-mail to the deputy prosecutor with its concerns as to the

lack of a community custody term in the judgment and sentence. From the record before

this court, it appears the prosecutor received the e-mail, but otherwise failed to respond.

Then on December 17, approximately one week prior to the expiration of the petition

filing deadline, the DOC sent a follow-up e-mail to the prosecutor. This second e-mail


                                              2
No. 36494-1-III
In re Postsentence Review of Jeakins


was also sent to Ms. Jeakins’s former trial counsel and the superior court’s judicial

assistant. 1 The DOC then filed the present petition in this court on December 18.

       Upon filing its petition, the DOC mailed a copy to Ms. Jeakins at her last known

address, as required by RAP 16.18(c) and RAP 18.5(a). However, it does not appear that

Ms. Jeakins received actual notice of the petition. This court’s letters to the same address

notifying Ms. Jeakins of her right to counsel and a determination as to indigency, and

filing deadlines, were returned as undeliverable. This court was subsequently informed

that Ms. Jeakins no longer resides at that address, her location was unknown, and that she

had active warrants for her arrest. At present, those warrants remain active and unserved.

       The failure to provide Ms. Jeakins with actual notice of the DOC’s petition

causes concern about Ms. Jeakins’s due process rights. However, the test for due process

is not whether actual notice is received, but whether the notice was sent in a manner

“reasonably calculated to reach the intended parties.” In re Saltis, 25 Wn. App. 214, 219,



       1
          We question whether waiting another two months, until less than a week
remained before the postsentence review filing deadline, to involve defense counsel and
the superior court satisfies the DOC’s duty to exhaust “all reasonable efforts.” Id. It often
takes a week or more of forewarning before the State can re-summons a defendant into
court and for the court to have room on its calendar to add another matter. Furthermore,
this statutory requirement was put in place in order to conserve the appellate court’s
limited resources, which does not happen when all the parties agree on the outcome of a
particular matter—as is the case here.

                                              3
No. 36494-1-III
In re Postsentence Review of Jeakins


607 P.2d 316 (1980) (citing Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306,

318, 70 S. Ct. 652, 94 L. Ed. 865 (1949)). Mailing notice to a party’s last known address

satisfies this requirement. Id.; City of Redmond v. Arroyo-Murillo, 149 Wn.2d 607, 619,

70 P.3d 947 (2003). Accordingly, this court is permitted to resolve the DOC’s petition

without any participation by Ms. Jeakins.

       As previously stated, Broadaway makes clear that the superior court was required

to specify the exact period of community custody being imposed. The DOC and the State

both agree. Accordingly, we grant the DOC’s petition.

       The final question for this court is whether, on remand, the superior court can

amend the judgment and sentence and treat this as a scrivener’s error under CrR 7.8(a)

or whether the court must hold a resentencing hearing. Because the first-time offender

statute grants the superior court discretion to determine the term of community custody

being imposed, the superior court must conduct a resentencing in order to exercise its

discretion. See Broadaway, 133 Wn.2d at 136. 2 Because resentencing is a critical stage

in the proceedings for which the right to be present attaches, the superior court will not be

able to hold this hearing until Ms. Jeakins can be brought before the court in person.


       2
        Our decision about Ms. Jeakins’s presence would be different, if the period of
community custody was fixed by statute, and not discretionary, like it is for other crimes.
See State v. Ramos, 171 Wn.2d 46, 246 P.3d 811 (2011).

                                              4
No. 36494-1-III
In re Postsentence Review ofJeakins


State v. Rupe, 108 Wn.2d 734, 743, 743 P.2d 210 (1987).

                                     CONCLUSION

       The case is remanded to the superior court for partial resentencing in accordance

with the terms of this decision.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.

                                                 Q
                                          Pennell, A.C.J.
WE CONCUR:




                                          Fearing, J.




                                             5